Fullerton, J.,
(dissenting) — Conceding that there was a variance between the allegations and proofs as to the exact language used by the appellant, yet both were equally actionable, and we see no reason why the complaint should not be *554deemed amended to conform to the proofs as in other cases. The court below concluded that no prejudice resulted from this variance, and no such claim is advanced here. But the appellant relies wholly upon a technical rule of procedure and pleading which has long since been discarded in this jurisdiction. I therefore dissent from the judgment, as the plea of justification was not sustained.
Rudkin and Dunbar, JJ., concur with Fullerton, J.